        Case 4:19-cr-00688-DPM Document 110 Filed 05/28/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

V.                          CASE NO. 4:19-CR-688-DPM-6

EVERETT MARTINDALE                                                           DEFENDANT

                          ORDER APPOINTING COUNSEL

       Pending before the Court is Defendant Everett Martindale’s sealed motion for

court-appointed counsel. (Doc. No. 106) The Government has not objected or otherwise

taken a position on Mr. Martindale’s motion. In support of his motion, Mr. Martindale

has submitted a Financial Affidavit. (Doc. No. 106, p. 4)

       Considering the cost of the necessities of life for Mr. Martindale, his asset

encumbrances, and the likely cost of retained counsel given the complexity of the case,

the Court finds that Mr. Martindale has financial resources and income in excess of those

needed for life’s necessities but less than the amount necessary to fully pay retained

counsel. Criminal Justice Act Plan for the Eastern District of Arkansas, Section IV.E.3

(2020); 7A Guide to Judiciary Policy § 210.40.40 (2019).

       Mr. Martindale is, therefore, entitled to court-appointed counsel, and the motion is

GRANTED. Due to the nature and complexity of the case and in the interest of judicial

economy, Mr. Martindale’s retained counsel, Blake Hendrix, is appointed to continue

representing Mr. Martindale in all further proceedings in this matter. Criminal Justice Act

Plan, Section VIII.E.2. The appointment is not retroactive. See 18 U.S.C. § 3006A(b).
        Case 4:19-cr-00688-DPM Document 110 Filed 05/28/21 Page 2 of 2




       Once an individual has demonstrated an inability to pay the full cost of his

defense, he may be ordered to make partial payment. Museitef v. United States, 131 F.3d

714, 716 (8th Cir. 1997) (citing 18 U.S.C. § 3006A(f)). In determining whether Mr.

Martindale can bear a partial cost his representation, “the test is whether repayment

would cause such financial hardship as to make it impractical or unjust.” Id.

       Given Mr. Martindale’s financial resources, he must contribute to his defense

costs. To that end, he is ordered to pay $200.00 per month by check or money order to

the Clerk of the Court. 18 U.S.C. § 3006A(f). Monthly payment shall be made on the

15th day of each month, beginning June 15, 2021 and continuing until Mr. Martindale’s

case is resolved. 1 Mr. Martindale is reminded of his duty to inform the court and his

appointed counsel of any change in financial status. 7A Guide to Judiciary Policy

§ 210.40.30(c).

       SO ORDERED, this 28th day of May, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE




1
  The Clerk is directed to deposit the funds into the Treasury; the funds shall be credited
to the Defender Services appropriation. 18 U.S.C. § 3006A(f); 7A Guide to Judiciary
Policy §§ 210.40.40(a), 230.40(c).

                                             2
